 

Exhibit 10.2

AMENDMENT 2007-1

TO THE

CEPHALON, INC.

2004 EQUITY COMPENSATION PLAN

WHEREAS, Cephalon, Inc. (the “Company”) maintains the Cephalon, Inc. 2004 Equity
Compensation Plan (the “2004 Plan”) for the benefit of its eligible employees,
certain consultants and advisors who perform services for the Company, and
non-employee members of the Company’s Board of Directors (the “Board”);

WHEREAS, pursuant to Section 12(a) of the 2004 Plan, the Board may amend the
2004 Plan at any time;

WHEREAS, pursuant to Section 141 of the Delaware General Corporation Law, the
Board has delegated its authority to amend or modify any of the Company’s
existing equity compensation plans, including the 2004 Plan, to the Stock Option
and Compensation Committee of the Board of Directors (the “Committee”), as more
fully described in Section III of the Committee’s charter; and

 WHEREAS, the Committee desires to amend the 2004 Plan to provide for the
mandatory adjustment to the number of shares of Company Stock available for
grant, the maximum number of shares of Company Stock that any individual
participating in the 2004 Plan may be granted in any year, the number of shares
of Company Stock covering outstanding grants, the kind of shares of Company
Stock issued under the 2004 Plan, and the price per share of share grants in the
event of certain specified equity events.

NOW, THEREFORE, in accordance with the foregoing, the 2004 Plan shall be amended
as follows:

1.             Effective February 8, 2007, Section 3(b) of the 2004 Plan shall
be amended in its entirety to read as follows:

“(b)         Adjustments.  If there is any change in the number or kind of
shares of Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company’s receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company’s payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Grants, the maximum
number of shares of Company Stock that any individual participating in the Plan
may be granted in any year, the number of shares covered by outstanding Grants,
the kind of shares issued under


--------------------------------------------------------------------------------


the Plan, and the price per share of such Grants shall be equitably adjusted by
the Committee, in such manner as the Committee deems appropriate, to reflect any
increase or decrease in the number of, or change in the kind or value of, the
issued shares of Company Stock to preclude, to the extent practicable, the
enlargement or dilution of rights and benefits under the Plan and such
outstanding Grants; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated.  In addition, in the event of a Change of
Control or Corporate Transaction, the provisions of Section 10 shall apply.  Any
adjustments to outstanding Grants shall be consistent with section 409A or 422
of the Code, to the extent applicable.  Any adjustments determined by the
Committee shall be final, binding and conclusive.”

2.             As thus amended, the 2004 Plan is hereby ratified, republished
and reconfirmed and said 2004 Plan and this amendment thereto hereby constitute
the 2004 Plan.

IN WITNESS WHEREOF, and as evidence of the adoption of Amendment 2007-1 to the
2004 Plan as set forth herein, the Committee has caused this Amendment 2007-1 to
be executed this 8th day of February 2007.

 

CEPHALON, INC.

 

 

 

 

 

 

 

 

By:

/s/ Carl A. Savini

 

 

 

Carl A. Savini

 

 

Title:

Executive Vice President, Chief

 

 

 

Administrative Officer

 


--------------------------------------------------------------------------------